Citation Nr: 1430357	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  10-24 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a chronic orthopedic right knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. de Jong, Associate Counsel


INTRODUCTION

The Veteran (appellant) served on active duty in the United States Air Force from April 1999 to April 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Regional Office (RO) in New Orleans, Louisiana.  

This case was first before the Board in January 2013, when it was remanded for further development.  It returned to the Board in January 2014, when it was again remanded for further development.  The development directed in the January 2014 remand has been completed, and because the Board's order was fully complied with, there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998).   

The Veteran testified before the undersigned at a March 2012 hearing at the RO.  A transcript has been associated with the file.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" and VBMS systems to insure a total review of the evidence. 


FINDING OF FACT

The preponderance of the evidence of record does not show that the Veteran has a chronic right knee disability that is etiologically related to his period of active military service.  





CONCLUSION OF LAW

A chronic orthopedic disability of the right knee was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002 & Supp 2011), 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claim of entitlement to service connection for a chronic orthopedic right knee disability.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Compliance with the first element requires notice of the five service connection elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C.A. § 5103(a); see also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  A June 2007 letter fully satisfied the duty to notify provisions prior to initial adjudication of the Veteran's claim in November 2007.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

The Board also concludes VA's duty to assist in obtaining records has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  If VA provides a claimant with an examination in a service connection claim, the examination must be adequate.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).

In accordance with the Board's January 2013 remand, the Veteran was afforded a March 2013 medical examination to obtain an opinion as to whether he had a chronic orthopedic right knee disability as a result of his active service.  On review, the Board found the March 2013 examiner's opinion to be inadequate as to the Veteran's right knee because the examiner did not discuss a set of X-rays performed in January 2007 and which showed abnormalities in the right knee.  Therefore, the Board's January 2014 remand directed that the matter be returned to the March 2013 VA examiner for an addendum opinion addressing these X-rays, as well as whether the Veteran had a chronic orthopedic right knee disability related to his in-service treatment for patellofemoral syndrome and whether any such disability manifested within one year of the Veteran's April 2005 discharge.  

The examiner provided an addendum opinion regarding the Veteran's right knee in February 2014, which thoroughly addressed all of the issues requested in the January 2014 remand.  This opinion was rendered by a medical professional following a thorough examination and interview of the Veteran and review of the claims file.  The examiner obtained an accurate history and listened to the Veteran's assertions.  The examiner laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examination is adequate.  See Nieves-Rodriguez, 22 Vet. App. at 300.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Veteran seeks service connection for a right knee disability, claimed as patellofemoral syndrome.  He contends that he current has a right knee condition that is the result of the rigors of basic training, such as running.  He maintains that he sought treatment for his right knee on a number of occasions during service, and that he has continued to have right knee problems since his April 2005 discharge from active service.  

The Board finds that the preponderance of the evidence of record is against an award of service connection for a chronic orthopedic right knee disability because there is no evidence of such a disability during the appeal period.  

The Veteran's service treatment records reflect that he was initially assigned a differential diagnosis of patellofemoral syndrome or tendonitis of both knees in July 1999.  At that time, the Veteran related a history of bilateral knee pain for the past three to four weeks that started as an ache when marching or running.  In August 1999, the Veteran was placed on duty restriction, and he was seen for a follow-up appointment later that month.  The examining clinician noted the Veteran had experienced pain in both knees while running, but that he had not sustained any specific injury to either knee.  At that time the clinician rendered a diagnosis of "bilateral knee pain-probable patellofemoral syndrome."  

An October 2000 physical therapy consultation form reflects the Veteran complaints of bilateral knee pain.  The examining clinician at that time noted the Veteran had been treated for patellofemoral syndrome during the past year, which had resolved with rest and medication.  X-rays taken in October 2000 yielded normal results for both knees, and the examiner again assessed bilateral patellofemoral syndrome.  A November 2000 notation reflects that the Veteran cancelled a follow-up physical therapy appointment, stating that he felt much better and his knee pain had resolved.  A July 2003 post-deployment report shows the Veteran denied having swollen, stiff or painful joints.  The Veteran's April 2005 separation examination did not note any right knee problems, and he did not report any right knee problems at that time.  

The threshold question to be answered is whether the Veteran currently has a chronic orthopedic right knee disability.  Only if that question is answered in the affirmative is it necessary to determine whether such a disability is etiologically related to his active service.  

For the reasons that follow, the Board finds that the preponderance of the evidence is against the Veteran's claim because the evidence of record does not show he has a current right knee disability.  

In May 2007, two years after the Veteran's discharge from active service, the RO received his initial claim for a bilateral knee disability.  The Board notes that the issue of entitlement to service connection for a left knee disability was denied in its January 2014 decision.  

Post-service evidence of record includes the Veteran's VA treatment records from June 2005 to the present.  These records do not contain any clinical evidence of a chronic right knee disability.  The Board notes that a January 2007 VA treatment record shows the Veteran complained of right knee pain after sustaining a fall four days earlier.  The examining provider noted the Veteran's knee was tender on the medial side, and provided a diagnosis of right knee sprain.  X-rays performed at that time showed a minor narrowing of the medial compartment joint space.  The Veteran's VA treatment notes do not show any subsequent treatment for a right knee sprain or any other right knee problems.  

In accordance with the Board's January 2013 remand, the Veteran was afforded a March 2013 VA examination to determine the etiology of any currently diagnosed right knee disability.  Clinical examination yielded normal results for the right knee, as did X-rays performed at that time.  The March 2013 examiner concluded that the Veteran did not have a current disability of either knee.  

Upon review of the March 2013 VA examination report, the Board determined the examiner had not addressed the January 2007 X-rays that showed minor narrowing of the medial compartment joint space in the right knee, as had been requested in its January 2013 remand.  Accordingly, the claim was remanded again to obtain an addendum opinion from the March 2013 VA examiner addressing this series of X-rays and comparing them to the normal X-ray results obtained in March 2013.  The examiner provided this opinion in February 2014.  

In her February 2014 opinion, the VA examiner explained that the reason the January 2007 right knee X-ray showed an abnormality was because he had sprained it a few days earlier and it was swollen.  The examiner went on to state that the Veteran's fall injuring his knee had resulted in swelling and the narrowed appearance of the medial right knee noted on the X-ray report.  The examiner observed that right knee X-rays conducted before the Veteran's January 2007 fall and injury yielded normal results, as did the March 2013 X-rays.  The examiner stated that the Veteran's current X-ray results were consistent with his lack of knee pathology, and that the Veteran did not have arthritis in his knees.  The examiner further noted that her clinical examination of the Veteran did not reveal patellofemoral syndrome.  

Simply put, there is no competent evidence of record (medical or otherwise) showing that the Veteran currently has a chronic orthopedic right knee disability nor is there evidence of the existence of this disability at any time since VA received the Veteran's claim for original compensation for the claimed disability in May
2007.  See McLain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the current
disability requirement is satisfied when a claimant has a disability at the time a
claim for VA disability compensation is filed or during the pendency of that claim,
even if the disability resolves prior to adjudication of the claim).  To the contrary, 
the medical evidence of record shows that the Veteran does not have a chronic
orthopedic disability of the right knee.  

"Congress specifically limits entitlement for service connected disease or injury to
cases where such incidents have resulted in a disability.  In the absence of proof of a
present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App.
223, 225 (1992).  The competent medical evidence of record is negative for any indications of a chronic orthopedic right knee disability.  The Board acknowledges that the Veteran suffered a right knee sprain as the result of a fall in January 2007.  However, there are no subsequent treatment records showing that his right knee sprain resulted in a chronic condition.  The Board finds that the preponderance of the competent and credible evidence of record is against the Veteran's contention that he has this disability, and that service connection for a chronic orthopedic disability of the right knee must be denied on that basis.  

The only evidence linking the Veteran's claimed right knee disability to his military service is his own testimony that he provided before the undersigned at his March 2012 Board hearing.  The Veteran is certainly competent to relate events in service and after service, and to describe the extent of any current symptomatology.  Nonetheless, it has been held that pain alone (in this case right knee pain), without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez- Benitez v. Principi, 239 F. 3d 1356 (Fed. Cir. 2001) (dismissing challenge to the issue whether pain, alone, can be considered a disability).  It is essentially beyond the Veteran's competency as a layperson to diagnose himself with a chronic orthopedic right knee disability or to link the claimed disability to his military service.  See Jandreau v.  Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (explaining that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg but not competent to provide evidence as to more complex medical questions).  In any case, the competent and credible medical evidence of record stating that there is no disease or residual injury affecting the right knee, along with the Veteran's post-service treatment records showing no consistent complaints or treatment for the right knee from 2005 to the present and the lack of right knee complaints or treatment in the Veteran's service treatment records after October 2000, outweighs the Veteran's assertions of a chronic orthopedic right knee disability.  

The Board has considered the applicability of the benefit of the doubt doctrine. 
However, because the preponderance of the evidence is against the claim for service
connection for a chronic orthopedic disability of the right knee, this doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2012); Gilbert v.
Derwinski, 1 Vet. App. 49, 53 56 (1990).


ORDER

Entitlement to service connection for a chronic orthopedic right knee disability is denied.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


